UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7279


DERRICK ANTHONY ROGERS,

                    Petitioner - Appellant,

             v.

KENNETH E. LASSITER, NC Department of Corrections and Public Safety,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cv-01121-TDS-LPA)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Anthony Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Anthony Rogers seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Rogers has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. * We dispense with oral




       *
         Rogers claim, raised for the first time on appeal, that the district and magistrate
judges should have recused themselves, is without merit, as neither judge was involved in
Rogers’ prior civil action. See Liteky v. United States, 510 U.S. 540, 555 (1994)
(“judicial rulings alone almost never constitute a valid basis” for recusal).


                                             2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3